Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 31, 2021 has been entered.  All arguments and the IDS submitted on Mar. 31, 2021 and the affidavit/Declaration under 37 CFR §1.132 by Dr. Kenneth Brouwer have been fully considered.  
 
Status of the Claims 
	Claims 1-5, 7-36 and 38-45 are currently pending.

 	Claims 6 and 37 are cancelled.
	Claims 1-5, 27-36 and 38-45 have been considered on the merits.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 27-36, 38-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2005/0048464 A1) (ref. of record) as evidenced by HiMedia Laboratories (Hank’s Balanced Salt Solution 1X”, HiMedia Cell Culture Production Information, 2011) (ref. of record) in view of Wolf et al. (Drug Metabolism and Disposition, 2008) (ref. of record).
With respect to claims 1 and 43, Tian teaches a method of screening a candidate compound for susceptibility to biliary excretion by a hepatocyte transport protein in culture for use as therapeutic agents for administration to humans and other vertebrates (evaluating disposition of a candidate compound in an in vitro culture to predict in vivo disposition of the candidate compound) (abstract, 0003 and 0010).  With respect to claim 1 step (a), Tian teaches providing a cell culture comprising hepatocytes and at least one bile canaliculus (0010-0013).  With respect to claim 1 step (b), Tian teaches exposing a candidate compound to the culture (0010-0013).  With respect to claim 1 step (c), Tian teaches the candidate compound is added to the cell culture in a standard buffer where the standard buffer is Hank’s balanced salt solution (simultaneously exposing the culture and/or suspension and the candidate compound to a medium providing an in vivo relevant extracellular environment to thereby mimic an in vivo environment during evaluation of the disposition of the candidate compound in the cell culture and/or suspension) (0045, 0082-0083, 0133 and 0183).  Hank’s balanced salt solution contains a mixture of salts which are at in vivo relevant extracellular environment and would mimic an in vivo environment during the method of evaluating of the disposition of the candidate compound in the cell culture and/or suspension, since it contains a component at a physiological concentration or at least having a characteristic similar to a physiological concentration (the salt components of the standard buffer (Hank’s balanced salt solution) are at physiological concentrations).  In addition, Tian teaches that the sandwich culture allows for the formation of bile canaliculi (0073) and the standard buffer allows for maintenance of the bile canaliculi (0082-0083).  In further support evidence that the culture taught by Tian mimics the in vivo environment, Tian teaches that in the hepatocyte culture that they disclose the in vivo functional properties of hepatocytes are displayed (0055) and reports that the in vivo intrinsic biliary clearance of five different compounds correlated well with the in vitro biliary clearance (0159).  Additionally, it is clear from reading the disclosure of Tian that the in vitro culture is intended to mimic in vivo conditions to predict the disposition of a candidate compound in vivo.  With respect to claim 1 step (d), Tian teaches determining an amount of the candidate compound in the bile canaliculus to screen the candidate compound for susceptibility to biliary excretion (0010).  With respect to claims 1 and 43, Tian teaches the method comprising determining biliary excretion (0010) and determining the amount of candidate compound the culture lysate (determining an intracellular concentration of the candidate compound) (0012).  
Tian does not teach the method where the step of simultaneously exposing the culture and/or suspension and the candidate compound to a medium comprising a in vivo extracellular environment or at a concentration having a characteristic similar to as physiological concentration of an in vivo extracellular environment as recited in claim 1 step (c).  Similarly, Tian does not teach the method where the protein component is one of those listed in claim 38.  However, Wolf teaches a similar method of evaluating the disposition of a candidate compound in an in vitro culture where bovine serum albumin (BSA) is added to the medium to determine the effect of BSA on transport proteins and hepatobiliary disposition of compounds (abstract and pg. 2087 Col. 1 para. 2).  Wolf teaches that albumin and alpha1-acid glycoprotein are the primary proteins responsible for binding low-molecular-weight compound in plasma and albumin is the most abundant protein in the plasma and is often added to in vitro systems to mimic physiologic conditions (pg. 2086 para. 2).  Wolf further teaches a major determinant of drug disposition in vivo is binding to plasma proteins (pg. 2086 para. 3).  In addition, Wolf teaches performing the accumulation experiment (method of evaluating disposition of a candidate compound) where the cells are in a standard buffer containing a physiological concentration of Ca2+  and 4% BSA, which is at a physiological relevant concentration (pg. 2087 Col. 2 para. 2).  Accordingly, at the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Tian to conduct the exposing step where the cells are exposed to the compound in a medium containing a protein component, such as BSA, for the benefit of mimicking in vivo conditions as taught by Wolf.  It would have been obvious to one of ordinary skill in the art to modify the method of Tian to use a medium with a protein at physiological concentration based on the teachings of Wolf so that more physiological conditions are used when evaluating a 
With respect to claims 2 and 4, Tian teaches the in vivo biliary excretion of substrates involves translocation across the sinusoidal membrane, movement through the cytoplasm and transport across the canalicular membrane (0055) therefore, a preferred hepatocyte culture has these functional properties displayed by hepatocytes in vivo (artificial membrane system where the cell is a hepatocyte cell) (0055 and 0072).  With respect to claim 3, Tian teaches the cell culture includes other liver cells including Kupffer cells (0072).  With respect to claim 5, Tian teaches the method where the cells of the system comprise cells from a cell line, human hepatoblastoma (HepG2) (0171).  It is noted that the listed cell lines in claim 5 are optional.  
With respect to claim 27, Tian teaches the cells are isolated from rat, human, monkey, ape, cat, dog, pig, hog, cattle, oxen, sheep, horses, turkeys, chickens, ducks and geese (0061 and 0072).  With respect to claim 28, Tian teaches the method where the culture is a long-term-culture (abstract, 0010 and 0076).  With respect to claim 29, Tian teaches the culture where there is a plurality of bile canaliculi that comprise a canalicular network (0057).  With respect to claim 30, Tian teaches the claim 31, Tian teaches the culture where the hepatocytes are embedded in a matrix (0074).  With respect to claims 32 and 34, Tian teaches the culture where the hepatocytes are cultured in sandwich culture with monolayers between two layers of matrix (0074).  With respect to claim 33, Tian teaches the culture where the hepatocytes are cultured in sandwich culture long-term (abstract and 0147).  With respect to claim 35, Tian teaches the culture where the hepatocytes are cultured in sandwich culture where the matrix is natural, synthetic or combinations thereof (0075).  With respect to claim 36, Tian teaches the culture where the sandwich culture where the matrix is collagen, laminin, and basement membrane-derived complexes (0076).  With respect to claim 39, Tian teaches the method where multi-well plate is used (0105).  With respect to claim 40, Tian teaches the method where a plurality of candidate compounds are screened simultaneously (0105).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 41 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian as evidenced by HiMedia Laboratories in view of Wolf (as applied to claims 1-5, 27-36, 38-40 and 43  above), and further in view of Ogimura et al. (Biochemical and Biophysical Research Communications, 2011) (ref. of record)
The teachings of Tian and Wolf can be found in the previous rejection above. 
claim 41.  Similarly, Tian does not teach the method where the medium comprises a bile acid or mixture of bile acids as recited in claim 45.  However, Ogimura teaches an in vitro system for hepatotoxic potential of a compound by determining the effect of co-treating a hepatocyte cell culture with a test compound and a bile acid mixture (a compound that modulates properties of the candidate compound) (abstract and pg. 316 Section 3.2, Fig 3).  Ogimura further teaches that one of the mechanisms of liver injury or drug-induced liver injury is the accumulation of bile acids (pg. 313 abstract and para. 1-2).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Tian to include the addition of another compound that modulates the properties of the candidate compound including bile acids for the benefit of determining potential interactions of the candidate compound and toxicity of the compound as taught by Ogimura.  Furthermore, it would have been obvious to one of ordinary skill in the art to include additional compounds including bile acids in the method of Tian since it was known that candidate compounds have potential interactions with additional compounds including bile acids in the body as taught by Ogimura and one of ordinary skill in the art would easily recognize the potential of adding a compound that modulates the properties of the candidate compound to the method to determine the effects on the candidate compound.  In support, Ogimura teaches a method for testing the effects of candidate compound using in vitro system for hepatotoxic potential of a compound by determining the effect of co-treating a hepatocyte cell culture with a test compound and a bile acid 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tian as evidenced by HiMedia Laboratories in view of Wolf (as applied to claims 1-5, 27-36, 38-40 and 43  above), and further in view of Nadauld et al. (WO 2013/063588 A1) (ref. of record). 
The teachings of Tian and Wolf can be found in the previous rejection above. 
Tian does not teach the method where the exposing steps of the cells to the medium and the candidate compound can occur in any order or simultaneously as recited in claim 42.  However, Nadauld teaches a similar method of evaluating candidate agents (candidate compound) in a cell culture where the agent is added to the medium and where the cell culture is passaged (would be understood to require the additional steps of exposing the culture to a media) (0049 and 0078-081).  At the time of the claimed invention, at the time of filing of the claimed invention, one of ordinary skill in the art have been motivated to modify the teachings of Tian in such a way the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 38 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian as evidenced by HiMedia Laboratories in view of Wolf (as applied to claims 1-5, 27-36, 38-40 and 43  above), and further in view of Wong et al. (Drug Metabolism Reviews, 2012) (ref. of record). 
The teachings of Tian and Wolf can be found in the previous rejection above. 
claim 38 or where the protein component is a mixture of protein components as recited in claim 44.  However, Wong teaches a similar method of evaluating the disposition of a candidate compound in an in vitro hepatocyte culture where serum is added to the medium to determine the effect of serum proteins on the disposition of compounds in the hepatobiliary culture system (abstract).  Wong teaches that using serum medium (one of ordinary skill in the art would readily recognize that serum contains a mixture of proteins) for improving accuracy of predicting the disposition of a candidate compound in a sandwich-cultured hepatocyte culture (abstract).  Wong further teaches that biliary clearance in the culture is dependent on a fraction of the compound to be unbound in the plasma (abstract).  Accordingly, at the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Tian and Wolf to conduct the exposing step where the cells are exposed to the compound in a medium containing serum or a mixture of proteins for the benefit of mimicking in vivo conditions and providing a more accurate prediction of compound disposition as taught by Wong.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Tian and Wolf to use a medium with serum or protein mixture at physiological concentration based on the teachings of Wolf and Wong so that more physiological conditions are used when evaluating a compound by having proteins normally found in plasma present and which are known to affect the distribution of compounds in the body and liver as taught by Wolf and Wong.  Furthermore, one of ordinary skill in the art would have had reasonable expectation of success in modifying 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.




Response to Arguments 
Applicant's arguments filed Mar. 31, 2021 have been fully considered but they are not persuasive.
Applicant argues that the instant application addresses the need for a more accurate and dependable method of evaluating test compounds in vivo by conducting the evaluation in an in vivo-like setting which is by providing a medium comprising a protein component at a physiological or similar to a physiological concentration (Remarks pg. 13 para. 2 to pg. 14 para. 1).  Applicant further argues that the claimed invention requires the candidate compound is exposed to the medium providing an in vivo relevant extracellular environment during the method or evaluation and determining an intracellular concentration of the candidate compound (Remarks pg. 14 para. 2-3).  in vitro culture where the candidate compound is exposed at the same time as a protein in physiologic concentrations.  
Applicant further argues that Tian does not teach the use of protein in the context of the disclosed and claimed methods (Remarks pg. 15 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Tian is being relied upon for the method of evaluating the disposition of a candidate compound by providing a cell culture comprising hepatocytes and at least one bile canaliculus, exposing a candidate compound to the culture, adding the candidate compound to the cell culture in a standard buffer where the standard buffer is Hank’s balanced salt solution (simultaneously exposing the culture and/or suspension and the candidate compound to a medium providing an in vivo relevant extracellular environment to thereby mimic an in vivo environment during evaluation of the disposition of the candidate compound in the cell culture and/or suspension), and determining an amount of the candidate compound in the bile canaliculus to screen the candidate compound for susceptibility to biliary excretion (0010-0013).  Wolf is being relied upon for the teaching of the medium containing a protein component at a 
Applicant argues that Wolf actually concludes that the addition of BSA yielded similar results when evaluating a compound compared to when there is no BSA (Remarks pg. 16 para. 2).  However, this argument was not found to be persuasive, since Wolf teaches that the type of BSA gives different effects depending on the compound and Wolf suggest that the appropriate type of BSA used in the study must be determined depending on the compound or substrate (pg. 2091 Col. 2 para. 3).  
Applicant argues the conclusion in Wolf and the combined teachings of Wolf and Tian are diametrically opposed to the presently disclosed and claimed subject matter and the references teach that one can predict the kinetic parameters by performing the disposition experiment in the absence of protein and adjusting for protein binding (Remarks pg. 16-17 bridging para. and pg. 17 para. 2).  However, this argument was not found to be persuasive, since Wolf clearly teaches the benefits of including proteins in the medium when determining the disposition of a candidate compound (pg. 2086 para. 2-3).  In addition, it does not appear that Wolf teach the method where the kinetic parameters of a candidate compound is determined by performing the disposition experiment in the absence of protein and adjusting for protein binding.  
Applicant argues that they found that for some compounds one cannot perform a disposition experiment in the absence of protein and use the protein binding value biliary were underestimated by approximately 50 to 100 fold compared to when the experiment was performed in the presence of protein (Remarks pg. 17 para. 1).  However, this argument was not found to be persuasive, since the combined teachings of Tian and Wolf teach the claimed method of determining the evaluating disposition of a candidate compound in an in vitro culture where the candidate compound is exposed at the same time as a protein in physiologic concentrations.  
Applicant argues that new data presented in the Declaration submitted under 37 CFR §1.132 by Dr. Kenneth Brouwer further support the idea that in at least a subset compounds, in particular telmisartan, AMG-A, and AMG-B, one cannot perform two separate experiments to determine compound disposition (Remarks pg. 17-18 bridging para.).  However, this argument was not found to be persuasive, since the combined teachings of Tian and Wolf teach the claimed method of determining the evaluating disposition of a candidate compound in an in vitro culture where the candidate compound is exposed at the same time as a protein in physiologic concentrations.  Additionally, even though the data demonstrates that determining disposition by doing two separate experiments (disposition experiment in the absence of protein and use the protein binding value determined in a separate experiment to predict kinetic parameters) does not appear to determine the actual compound disposition for some compounds, the data is not commensurate in 
Applicant argues that the accepted industry standard is still to use data from separate protein binding experiments and presents Exhibits A-D in the declaration as evidence (Remarks pg. 18 para. 2).  However, this argument was not found to be persuasive, since Exhibits A-D do not appear to support the idea that the accepted industry standard is to use data from separate protein binding experiments for determining candidate compound disposition.  Exhibit A appears to focus on in vitro drug interaction studies with cytochrome P450 enzyme and transporter-mediated drug interactions and does not disclose determining the disposition of the drug.  Exhibit B appears to be directed to determining the distribution of drugs in the organs of the body and is a guideline on the investigation of drug interactions.  Exhibit C appears to a general review of pharmacokinetic modeling and states there is a lack of consistency in model development and quality assessment.  In addition, Exhibit D appears to a general review of pharmacokinetic modeling and does not appear to disclose that the accepted industry standard is to use data from separate protein binding experiments for determining candidate compound disposition.  In addition, the documents in Exhibits A-D were considered to the extent argued but will not appear to any issued patent since it was not submitted in a proper information disclosure statement. 

Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Dr. Kenneth Brouwer filed on Mar. 31, 2021 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of claims 1-5, 27-36 and 38-45 under 35 U.S.C. §102 and 35 U.S.C. §103 over Tian in view of Wolf.
Dr. Brouwer presents data further supporting data in the Specification for the compounds, telmisartan, AMG-A, and AMG-B, where the disposition of the compounds in the absence of protein and corrected with separate protein binding experiments did not correlate with the observed values when protein was present during the disposition experiment (Declaration pg. 2-8).  As stated previously, even though the data demonstrates that determining disposition by doing two separate experiments (disposition experiment in the absence of protein and use the protein binding value determined in a separate experiment to predict kinetic parameters) does not appear to determine the actual compound disposition for some compounds, the data is not commensurate in scope with the claim invention.  The claimed method is broader than the method for generating the data in the specification and declaration.  Specifically, the methods in the specification and in the declaration use sandwich-culture rat hepatocytes for the cell culture, and a particular protein, BSA, at a concentration of 4%.  It is unclear if the same effects would be achieved under different conditions.  Claim 1 claims any cell culture and any protein at a physiological concentration.  Furthermore, the combined teachings of Tian and Wolf teach the claimed method of determining the evaluating disposition of a candidate compound in an in vitro culture where the candidate compound is exposed at the same time as a protein in physiologic concentrations.
in vitro experiment into various models ranging from simple equations to physiologically based pharmacokinetic models (Declaration pg. 8-9).  However, this argument was not found to be persuasive, since Exhibits A-D do not appear to support the idea that the accepted industry standard is to use data from separate protein binding experiments for determining candidate compound disposition.  Exhibit A appears to focus on in vitro drug interaction studies with cytochrome P450 enzyme and transporter-mediated drug interactions and does not disclose determining the disposition of the drug.  Exhibit B appears to be directed to determining the distribution of drugs in the organs of the body and is a guideline on the investigation of drug interactions.  Exhibit C appears to a general review of pharmacokinetic modeling and states there is a lack of consistency in model development and quality assessment.  In addition, Exhibit D appears to a general review of pharmacokinetic modeling and does not appear to disclose that the accepted industry standard is to use data from separate protein binding experiments for determining candidate compound disposition.  


Conclusion
	No claims are allowed.







Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632